Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1, dated as of August 7, 2009 (this “Amendment”), to the Credit
Agreement, dated as of October 10, 2007 (the “Credit Agreement”), among Energy
Future Competitive Holdings Company, a Texas corporation (“US Holdings”), Texas
Competitive Electric Holdings Company LLC, a Delaware limited liability company
(“TCEH” or the “Borrower”), the lending institutions from time to time parties
thereto (each a “Lender” and, collectively, the “Lenders”), Citibank, N.A., as
Administrative Agent, Collateral Agent, Swingline Lender, Revolving Letter of
Credit Issuer and Deposit Letter of Credit Issuer, Goldman Sachs Credit Partners
L.P., as Posting Agent, Posting Syndication Agent and Posting Documentation
Agent, JPMorgan Chase Bank, N.A., as Syndication Agent and Revolving Letter of
Credit Issuer, Citigroup Global Markets Inc., J.P. Morgan Securities Inc.,
Goldman Sachs Credit Partners L.P., Lehman Brothers Inc., Morgan Stanley Senior
Funding, Inc. and Credit Suisse Securities (USA) LLC, as Joint Lead Arrangers
and Bookrunners, Goldman Sachs Credit Partners L.P., as Posting Lead Arranger
and Sole Bookrunner, Credit Suisse, Goldman Sachs Credit Partners L.P., Lehman
Commercial Paper Inc. and Morgan Stanley Senior Funding, Inc., as
Co-Documentation Agents, and J. Aron & Company, as Posting Calculation Agent.
Capitalized terms used but not defined herein have the meanings provided in the
Credit Agreement.

WHEREAS, Section 13.1 of the Credit Agreement permits the Required Lenders or,
with the consent of the Required Lenders, the Administrative Agent and/or the
Collateral Agent, as applicable, to enter into certain amendments, supplements
or other modifications to the Credit Agreement and the other Credit Documents
with the relevant Credit Parties;

WHEREAS, the Credit Parties desire to amend the Credit Agreement and the other
Credit Documents on the terms set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1 Amendments.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical order:

“Alternate First Lien Collateral” shall have the meaning provided in
Section 10.2(a).

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
August 7, 2009.

“Cash Collateral” shall have the meaning provided in Section 3.8(c).

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness permitted to
be issued or incurred under Section 10.1(o) or Section 10.1(y)(i).



--------------------------------------------------------------------------------

“Existing Class” shall mean Existing Term Loan Classes and Existing Revolving
Credit Classes.

“Existing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii).

“Existing Term Loan Class” shall have the meaning provided in
Section 2.15(a)(i).

“Extended Loans/Commitments” shall mean Extended Term Loans, Extended Revolving
Loans and/or Extended Revolving Credit Commitments.

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).

“Extended Revolving Credit Facility” shall mean each tranche of Extended
Revolving Credit Commitments established pursuant to Section 2.15(a)(ii).

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii).

“Extended Term Loan Facility” shall mean each tranche of Extended Term Loans
made pursuant to Section 2.15.

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Extended Term Loans” shall have the meaning provided in Section 2.15(a)(i).

“Extending Lender” shall have the meaning provided in Section 2.15(b).

“Extension Amendment” shall have the meaning provided in Section 2.15(c).

“Extension Date” shall have the meaning provided in Section 2.15(d).

“Extension Election” shall have the meaning provided in Section 2.15(b).

“Extension Request” shall mean Term Loan Extension Requests and Revolving Credit
Extension Requests.

“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit

 

-2-



--------------------------------------------------------------------------------

Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees and amortization schedule.

“First Lien Obligations” shall mean the Obligations and the Permitted Other Debt
Obligations (other than any Permitted Other Debt Obligations that are unsecured
or are secured by a Lien ranking junior to the Lien securing the Obligations),
collectively.

“First Lien Secured Parties” shall mean the Secured Parties and the Permitted
Other Debt Secured Parties and any representative on their behalf for such
purposes (other than in the case of Permitted Other Debt Secured Parties whose
Permitted Other Debt Obligations are unsecured or are secured by a Lien ranking
junior to the Lien securing the Obligations, such Permitted Other Debt Secured
Parties, the Collateral Agent and any other representative on their behalf),
collectively.

“Incremental Limit” shall have the meaning provided in Section 2.14(b).

“New Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(h)(ii).

“New Revolving Credit Loan” shall have the meaning provided in
Section 2.14(h)(ii).

“New Revolving Credit Series” shall have the meaning provided in
Section 2.14(h)(ii).

“Old Revolving Credit Commitments” shall mean all Revolving Credit Commitments,
Existing Revolving Credit Commitments and Extended Revolving Credit Commitments,
other than any New Revolving Credit Commitments (and any Extended Revolving
Credit Commitments related thereto).

“Old Revolving Credit Loans” shall mean all Loans made pursuant to Old Revolving
Credit Commitments.

“Permitted Other Debt” shall mean collectively, Permitted Other Loans and
Permitted Other Notes.

“Permitted Other Debt Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Debt by any Credit Party.

“Permitted Other Debt Obligations” shall mean, if any Permitted Other Debt is
issued, all advances to, and debts, liabilities, obligations, covenants and
duties of, any Credit Party arising under any Permitted Other Debt Document and,
if applicable, under any Security Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit

 

-3-



--------------------------------------------------------------------------------

Party of any proceeding under any bankruptcy or insolvency law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Permitted Other Debt Obligations of the applicable Credit
Parties under the Permitted Other Debt Documents and, if applicable, under any
Security Document (and any of their Restricted Subsidiaries to the extent they
have obligations under the Permitted Other Debt Documents and, if applicable,
under any Security Document) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities and other amounts payable by any such Credit Party under any
Permitted Other Debt Document and, if applicable, under any Security Document.

“Permitted Other Debt Secured Parties” shall mean the holders from time to time
of secured Permitted Other Debt Obligations, (and any representative on their
behalf).

“Permitted Other Loans” shall mean senior secured or unsecured loans (which
loans, if secured, may either have the same lien priority as the Obligations or
may be secured by a Lien ranking junior to the Lien securing the Obligations),
in either case issued by the Borrower or a Guarantor, (a) the scheduled final
maturity and Weighted Average Life to Maturity of which are no earlier than the
scheduled final maturity and Weighted Average Life to Maturity, respectively, of
the Initial Term Loans, (b) of which no Subsidiary of the Borrower (other than a
Guarantor) is an obligor and (c) if secured, are not secured by any assets other
than the Collateral or the Alternate First Lien Collateral. Certain terms of the
Permitted Other Loans shall be incorporated into this Agreement as provided in
Section 10.10.

“Permitted Other Notes” shall mean senior secured or unsecured notes (which
notes, if secured, may either have the same lien priority as the Obligations or
may be secured by a Lien ranking junior to the Lien securing the Obligations),
in either case issued by the Borrower or a Guarantor, (a) the terms of which do
not provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to, at the time of incurrence, the Initial Term Loan Maturity
Date (other than customary offers to repurchase upon a change of control, asset
sale or casualty or condemnation event and customary acceleration rights after
an event of default), (b) the covenants, events of default, guarantees,
collateral and other terms of which (other than interest rate and redemption or
prepayment premiums), taken as a whole, are not more restrictive to the Borrower
and the Restricted Subsidiaries than those herein; provided that a certificate
of an Authorized Officer of the Borrower delivered to the Administrative Agent
at least five Business Days (or such shorter period as the Administrative Agent
may reasonably agree) prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within two Business Days after receipt of such certificate
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees), (c) of which no Subsidiary of the Borrower
(other than a Guarantor) is an

 

-4-



--------------------------------------------------------------------------------

obligor and (d) if secured, are not secured by any assets other than the
Collateral or the Alternate First Lien Collateral.

“Replacement Revolving Credit Commitments” shall mean commitments to make
Permitted Other Loans that are provided by one or more lenders, in exchange for,
or which are to be used to refinance, replace or refund Revolving Credit
Commitments (and related Revolving Credit Loans), Extended Revolving Credit
Commitments (and related Extended Revolving Credit Loans), New Revolving Credit
Commitments (and related New Revolving Credit Loans) or previous Replacement
Revolving Credit Commitments (and related Permitted Other Loans); provided that,
substantially contemporaneously with the provision of such Replacement Revolving
Credit Commitments, Commitments of the Classes being exchanged, refinanced,
replaced or refunded (the “Replaced Classes”) are reduced and permanently
terminated (and any corresponding Loans outstanding prepaid) in the manner
(except with respect to Replacement Revolving Credit Commitments and related
Permitted Other Loans) set forth in Section 5.2(e)(ii), in an amount such that,
after giving effect to such replacement, the aggregate principal amount of
Replacement Revolving Credit Commitments plus the aggregate principal amount of
Commitments or commitments of the Replaced Classes remaining outstanding after
giving effect to such replacement do not exceed the aggregate principal amount
of Commitments or commitments of the Replaced Classes that was in effect
immediately prior to the replacement.

“Revolving Credit Extension Request” shall have the meaning provided in
Section 2.15(a)(ii).

“Section 2.15 Additional Amendment” shall have the meaning provided in
Section 2.15.

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.15(a)(ii).

“Term Loan Extension Request” shall have the meaning provided in
Section 2.15(a)(i).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

(b) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Additional Lender” contained therein and replacing it with the
following:

“Additional Lender” shall mean, at any time, any Person (other than any such
Person that is a Lender at such time) that agrees to provide any portion of an
Incremental Term Loans, Incremental Deposit L/C Loans, Incremental Revolving
Commitment

 

-5-



--------------------------------------------------------------------------------

Increases or Incremental Posting Facilities pursuant to an Incremental Amendment
in accordance with Section 2.14(f).

(c) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Class” contained therein and replacing it with the following:

“Class”, when used in reference to any Loan, Posting Advance or Borrowing, shall
refer to whether such Loan or Posting Advance, or the Loans or Posting Advances
comprising such Borrowing, are Revolving Credit Loans, Initial Term Loans,
Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term Loans, Initial Tranche
B-3 Term Loans, Delayed Draw Term Loans, Incremental Term Loans, Deposit L/C
Loans, Incremental Deposit L/C Loans, Extended Term Loans (of the same Extension
Series), Extended Revolving Credit Loans (of the same Extension Series), New
Revolving Credit Loans (made pursuant to the same tranche), Swingline Loans or
Posting Advances and, when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Credit Commitment, an Initial Term Loan
Commitment, an Initial Tranche B-1 Term Loan Commitment, an Initial Tranche B-2
Term Loan Commitment, an Initial Tranche B-3 Term Loan Commitment, a Delayed
Draw Term Loan Commitment, an Incremental Term Loan Commitment, a Deposit L/C
Loan Commitment, an Incremental Deposit L/C Loan Commitment, an Extended
Revolving Credit Commitment (of the same Extension Series), a New Revolving
Credit Commitment (made pursuant to the same tranche), a Swingline Commitment or
a Posting Commitment.

(d) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Collateral Agent” contained therein and replacing it with the
following:

“Collateral Agent” shall mean, with respect to references to such term in this
Agreement, Citibank, N.A., in its capacity as collateral agent for the Secured
Parties under this Agreement in accordance with the terms of this Agreement, and
with respect to references to such term in the Security Documents, Citibank,
N.A., in its capacity as collateral agent for the First Lien Secured Parties
under the Security Documents in accordance with the terms of the Security
Documents, or any successor collateral agent appointed pursuant to any such
document; provided that, for the avoidance of doubt, for purposes of
Section 12.7 and Section 13.5, references to the Collateral Agent shall include
any entity that serves as Collateral Agent under the Intercreditor Agreement and
the Security Documents.

(e) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Commitments” contained therein and replacing it with the
following:

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, Initial Term Loan
Commitment, Initial Tranche B-1 Term Loan Commitment, Initial Tranche B-2 Term
Loan Commitment, Initial Tranche B-3 Term Loan Commitment, Delayed Draw Term
Loan Commitment, Incremental Term Loan Commitment, Extended Revolving Credit
Commitment, New Revolving Credit Commitment, Swingline Commitment, Deposit L/C
Loan Commitment,

 

-6-



--------------------------------------------------------------------------------

Incremental Deposit L/C Loan Commitment, Posting Commitment or Incremental
Posting Facility Commitment.

(f) Section 1.1 of the Credit Agreement is hereby amended by deleting clause
(i) of the definition of “Consolidated Net Income” and replacing it with the
following:

“(i) any net after-tax effect of income (or loss) for such period attributable
to the early extinguishment of Indebtedness (other than Hedging Obligations, but
including, for the avoidance of doubt, debt exchange transactions),”

(g) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Consolidated Secured Debt” contained therein and replacing it
with the following:

“Consolidated Secured Debt” shall mean Consolidated Total Debt secured by a Lien
on any assets of the Borrower or any Restricted Subsidiary (other than, except
for the purposes of calculating the Consolidated Secured Debt to Consolidated
EBITDA Ratio for purposes of Section 10.2(t), a Lien ranking junior in priority
to the Lien securing the First Lien Obligations).

(h) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Credit Facility” contained therein and replacing it with the
following:

“Credit Facility” shall mean any of the Initial Term Loan Facility, the Delayed
Draw Term Loan Facility, any Incremental Term Loan Facility, any Extended Term
Loan Facility, any Extended Revolving Credit Facility, the Revolving Credit
Facility, any New Revolving Credit Series, the Deposit L/C Loan Facility, any
Incremental Deposit L/C Loan Facility, the Posting Facility and any Incremental
Posting Facility.

(i) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Interest Period” contained therein and replacing it with the
following:

“Interest Period” shall mean, with respect to any Term Loan, Deposit L/C Loan,
Incremental Deposit L/C Loan, Revolving Credit Loan, New Revolving Credit Loan
or Extended Revolving Credit Loan, the interest period applicable thereto, as
determined pursuant to Section 2.9.

(j) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Loan” and replacing it with the following:

“Loan” shall mean any Revolving Credit Loan, New Revolving Credit Loan, Extended
Revolving Credit Loan, Swingline Loan, Term Loan, Deposit L/C Loan or
Incremental Deposit L/C Loan made by any Lender hereunder.

(k) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Repayment Amount” contained therein and replacing it with the
following:

 

-7-



--------------------------------------------------------------------------------

“Repayment Amount” shall mean an Initial Term Loan Repayment Amount, a Delayed
Draw Term Loan Repayment Amount, an Extended Term Loan Repayment Amount with
respect to any Extension Series and an Incremental Term Loan Repayment Amount
scheduled to be repaid on any date.

(l) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Revolving Credit Lender” contained therein and replacing it with
the following:

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment or Extended Revolving Credit Commitment at such
time.

(m) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Security Documents” contained therein and replacing it with the
following:

“Security Documents” shall mean, collectively, (a) the Security Agreement,
(b) the Pledge Agreement, (c) the Mortgages, (d) the Intercreditor Agreement,
(e) any other intercreditor agreement executed and delivered pursuant to
Section 10.2 and (f) each other security agreement or other instrument or
document executed and delivered pursuant to Section 9.11, 9.12 or 9.14 or
pursuant to any other such Security Documents or Permitted Other Debt Documents
to secure or perfect the security interest in any or all of the First Lien
Obligations; provided that “Security Documents” shall not include any security
agreement or other instrument or document executed and delivered to secure or
perfect any security interest in any Alternate First Lien Collateral.

(n) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Term Loans” contained therein and replacing it with the
following:

“Term Loans” shall mean an Initial Term Loan, a Delayed Draw Term Loan, an
Incremental Term Loan or any Extended Term Loans, as applicable.

(o) Section 2.5(b) of the Credit Agreement is hereby replaced in its entirety as
follows:

“The Borrower shall repay to the Administrative Agent, in Dollars, (i) for the
benefit of the Lenders of Initial Term Loans, on the last Business Day of each
March, June, September and December commencing December 31, 2007 (together with
the Initial Term Loan Maturity Date, each, an “Initial Term Loan Repayment
Date”), an aggregate principal amount equal to 0.25% of the aggregate principal
amount of all Initial Term Loans outstanding on the Closing Date (together with
the remaining aggregate principal amount of the Initial Term Loans outstanding
on the Initial Term Loan Maturity Date, each, an “Initial Term Loan Repayment
Amount”) (which payments shall be reduced as a result of prepayments to Initial
Term Loans in accordance with Section 5.2(c)) and (ii) for the benefit of the
Lenders of Delayed Draw Term Loans, on the last Business Day of each March,
June, September and December commencing with the first such date to occur
following the Delayed Draw Term Loan Commitment Termination Date (together with
the Delayed Draw Term Loan Maturity Date each, a “Delayed Draw Term Loan
Repayment Date”), an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Delayed Draw Term Loans outstanding on the Delayed Draw

 

-8-



--------------------------------------------------------------------------------

Term Loan Commitment Termination Date (together with the remaining aggregate
principal amount of the Delayed Draw Term Loans outstanding on the Delayed Draw
Term Loan Maturity Date, each, a “Delayed Draw Term Loan Repayment Amount”)
(which payments shall be reduced as a result of prepayments to Delayed Draw Term
Loans in accordance with Section 5.2(c)).”

(p) Section 2.5(c) of the Credit Agreement is hereby replaced in its entirety as
follows:

“In the event any Incremental Term Loans or Incremental Deposit L/C Loans are
made, such Incremental Term Loans or Incremental Deposit L/C Loans, as
applicable, shall be repaid in amounts (each such amount, an “Incremental Term
Loan Repayment Amount”) and on dates as agreed between the Borrower and the
relevant Lenders of such Incremental Term Loans or Incremental Deposit L/C
Loans, subject to the requirements set forth in Section 2.14. In the event that
any Extended Term Loans are established, such Extended Term Loans shall, subject
to Section 2.15, be repaid by the Borrower in the amounts (each such amount, an
“Extended Term Loan Repayment Amount”) and on the dates (each an “Extended
Repayment Date”) set forth in the applicable Extension Amendment.”

(q) Section 2.14(b) of the Credit Agreement is hereby amended by deleting the
term “$2,000,000,000” contained therein and replacing it with the following:
“$750,000,000 minus the aggregate principal amount of Permitted Other Debt
incurred under Section 10.1(y)(iii) (the “Incremental Limit”)”.

(r) Section 2.14(f) of the Credit Agreement is hereby replaced in its entirety
as follows:

“Each notice from the Borrower pursuant to this Section 2.14 shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans,
Incremental Deposit L/C Loans, Incremental Revolving Commitment Increases or
Incremental Posting Facilities. Incremental Term Loans and Incremental Deposit
L/C Loans may be made, and Incremental Revolving Commitment Increases and
Incremental Posting Facilities may be provided, by any existing Lender (it being
understood that (i) no existing Lender will have an obligation to make a portion
of any Incremental Term Loan, Incremental Deposit L/C Loan or any Incremental
Posting Facility, (ii) no existing Lender with a Revolving Credit Commitment
will have any obligation to provide a portion of any Incremental Revolving
Commitment Increase and (iii) the Borrower shall have no obligation to offer any
existing Lender the opportunity to provide any such Incremental Term Loans,
Incremental Deposit L/C Loans, Incremental Revolving Commitment Increases
(including pursuant to New Revolving Credit Commitments) or Incremental Posting
Facilities) or by any Additional Lender; provided that the Administrative Agent
shall have consented (not to be unreasonably withheld) to such Lender’s or
Additional Lender’s making such Incremental Term Loans, Incremental Deposit L/C
Loans or providing such Incremental Revolving Commitment Increases if such
consent would be required under Section 13.6(b) for an assignment of Loans or
Commitments, as applicable, to such Lender or Additional Lender.”

 

-9-



--------------------------------------------------------------------------------

(s) Section 2.14(h) of the Credit Agreement is hereby amended by (i) adding
“(i)” prior to the first word thereof, (ii) inserting the phrase “(other than
pursuant to clause (ii) below)” immediately after the first occurrence of the
phrase “Revolving Credit Commitments” in such Section and (iii) adding a new
subclause (ii) at the end of Section 2.14(h) as follows:

“(ii) At the option of the Borrower and the Incremental Lenders providing such
Incremental Revolving Commitment Increases, any Incremental Revolving Commitment
Increases may be in the form of one or more separate classes of revolving credit
commitments (the “New Revolving Credit Commitments”) which shall constitute a
separate Class of Commitments from the Revolving Credit Commitments, any
Extended Revolving Credit Commitments and/or any other New Revolving Credit
Commitments (each such separate Class of New Revolving Credit Commitments, a
“New Revolving Credit Series” and each Loan thereunder, a “New Revolving Credit
Loan”) and the related Loans shall constitute a separate Class of Loans from the
Revolving Credit Loans, any Extended Revolving Credit Loans and/or any other New
Revolving Credit Loans (it being understood that New Revolving Credit
Commitments of a single New Revolving Credit Series may be established on more
than one date); provided that:

(A) the aggregate amount of New Revolving Credit Commitments in effect at any
time, when aggregated with the aggregate amount of Revolving Credit Commitments
and any Extended Revolving Credit Commitments at such time, shall not exceed the
sum of $2,700,000,000 and the remainder, if positive, of (A) $750,000,000 minus
(B) the aggregate amount of Incremental Term Loans and Incremental Deposit L/C
Loans established on or prior to such date minus (C) the aggregate amount of
Permitted Other Debt previously established in reliance of Section 10.1(y)(iii);

(B) Each tranche of New Revolving Credit Commitments shall be in an aggregate
principal amount of not less than $50,000,000 (provided that such amount may be
less than $50,000,000 if such amount represents all remaining availability under
the limit set forth in Section 2.14(b) above).

(C) the terms of such New Revolving Credit Commitments, except for (w) the tenor
of the New Revolving Credit Commitments (which shall have a scheduled expiration
date no earlier than the Revolving Credit Maturity Date), (x) the size of any
swingline loan and/or letter of credit subfacilities under such New Revolving
Credit Commitments, (y) the applicable interest rates and fees payable with
respect to such New Revolving Credit Commitments and (z) the borrowing,
repayment and termination of Commitment procedures (in each case which shall be
as specified in the applicable Incremental Amendment), shall be substantially
similar to the terms of the Revolving Credit Commitments and Extended Revolving
Credit Commitments (unless otherwise consented to by the Administrative Agent);
and

(D) in connection with the establishment of any New Revolving Credit Commitments
that will include swingline loan and/or letter of credit subfacilities,

 

-10-



--------------------------------------------------------------------------------

any amendment to this Agreement pursuant to this Section 2.14(h)(ii) may include
provisions relating to swingline loans and/or letters of credit, as applicable,
issued thereunder, which issuances shall be on terms substantially similar
(except for the overall size of such subfacilities and the identity of the
swingline lender and letter of credit issuer, as applicable, and borrowing,
repayment and termination of commitment procedures, in each case which shall be
specified in the applicable Incremental Amendment) to the terms relating to
Swingline Loans and Letters of Credit with respect to the Revolving Credit
Commitments or otherwise reasonably acceptable to the Administrative Agent and
any applicable swingline lender or letter of credit issuer thereunder.”

(t) A new Section 2.15 of the Credit Agreement is hereby added as follows:

“2.15. Extensions of Term Loans and Revolving Credit Loans and Revolving Credit
Commitments. (a)(i) The Borrower may at any time and from time to time request
that all or a portion of the Term Loans of any Class (an “Existing Term Loan
Class”) be converted to extend the scheduled final maturity date thereof (any
such Term Loans which have been so extended, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.15. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to the Term Loans of the Existing
Term Loan Class from which they are to be extended except (x) the scheduled
final maturity date shall be extended and all or any of the scheduled
amortization payments of all or a portion of any principal amount of such
Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan Class
(with any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in Section 2.5 or in the Incremental Amendment,
as the case may be, with respect to the Existing Term Loan Class of Term Loans
from which such Extended Term Loans were extended, in each case as more
particularly set forth in paragraph (iii) of this Section 2.15 below),
(y) (A) the interest margins with respect to the Extended Term Loans may be
higher or lower than the interest margins for the Term Loans of such Existing
Term Loan Class and/or (B) additional fees may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
margins contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment and (z) the voluntary and
mandatory prepayment rights of the Extended Term Loans shall be subject to the
provisions set forth in Sections 5.1 and 5.2. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Class converted into Extended Term Loans pursuant to any Term Loan Extension
Request. Any Extended Term Loans of any Extension Series shall constitute a
separate Class of Term Loans from the Existing Term Loan Class of Term Loans
from which they were extended.

(ii) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments, any Extended Revolving Credit
Commitments

 

-11-



--------------------------------------------------------------------------------

and/or any New Revolving Credit Commitments, each existing at the time of such
request (each, an “Existing Revolving Credit Commitment” and any related
revolving credit loans thereunder, “Existing Revolving Credit Loans”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Loans related to such Existing Revolving Credit Commitments
(any such Existing Revolving Credit Commitments which have been so extended,
“Extended Revolving Credit Commitments” and any related Loans, “Extended
Revolving Credit Loans”) and to provide for other terms consistent with this
Section 2.15. In order to establish any Extended Revolving Credit Commitments,
the Borrower shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Class of
Existing Revolving Credit Commitments) (a “Revolving Credit Extension Request”)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which terms shall be identical to those applicable to the
Existing Revolving Credit Commitments from which they are to be extended (the
“Specified Existing Revolving Credit Commitment”) except (x) all or any of the
final maturity dates of such Extended Revolving Credit Commitments may be
delayed to later dates than the final maturity dates of the Specified Existing
Revolving Credit Commitments, (y) (A) the interest margins with respect to the
Extended Revolving Credit Commitments may be higher or lower than the interest
margins for the Specified Existing Revolving Credit Commitments and/or
(B) additional fees may be payable to the Lenders providing such Extended
Revolving Credit Commitments in addition to or in lieu of any increased margins
contemplated by the preceding clause (A) and (z) the revolving credit commitment
fee rate with respect to the Extended Revolving Credit Commitments may be higher
or lower than the Revolving Credit Commitment Fee Rate for the Specified
Existing Revolving Credit Commitment, in each case, to the extent provided in
the applicable Extension Amendment; provided that, notwithstanding anything to
the contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of Loans with respect to Old Revolving Credit Commitments shall be
made on a pro rata basis with all other Old Revolving Credit Commitments,
(2) assignments and participations of Extended Revolving Credit Commitments and
Extended Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and the
Revolving Credit Loans related to such Commitments set forth in Section 13.6 and
(3)(I) in the case of Section 4.2, Section 5.2(a)(iii) or Section 10.1(y)(ii),
no permanent repayment of Old Revolving Credit Loans (and corresponding
permanent reduction in Old Revolving Credit Commitments) or permanent reduction
of Old Revolving Credit Commitments shall be permitted unless all earlier
maturing Old Revolving Credit Commitments and Old Revolving Credit Loans related
to such Commitments shall have been terminated and repaid in full and (II) in
all other cases, no termination of Old Revolving Credit Commitments and no
repayment of Old Revolving Credit Loans accompanied by a corresponding permanent
reduction in Old Revolving Credit Commitments shall be permitted unless such
termination or repayment (and corresponding reduction) is accompanied by at
least a pro rata termination or permanent repayment (and corresponding pro rata
permanent reduction), as applicable, of all earlier maturing Old Revolving
Credit Commitments and Old Revolving Credit Loans related to such

 

-12-



--------------------------------------------------------------------------------

Commitments (or all earlier maturing Old Revolving Credit Commitments and Old
Revolving Credit Loans related to such Commitments shall have otherwise been
terminated and repaid in full). Any Extended Revolving Credit Commitments of any
Extension Series shall constitute a separate Class of revolving credit
commitments from the Specified Existing Revolving Credit Commitments and from
any other Existing Revolving Credit Commitments (together with any other
Extended Revolving Credit Commitments so established on such date).

(b) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the Existing Class
are requested to respond. Any Lender (an “Extending Lender”) wishing to have all
or a portion of its Term Loans, Revolving Credit Commitments, New Revolving
Credit Commitments or Extended Revolving Credit Commitments of the Existing
Class subject to such Extension Request converted into Extended
Loans/Commitments shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans, Revolving Credit Commitments, New Revolving Credit
Commitments or Extended Revolving Credit Commitments of the Existing Class which
it has elected to convert into Extended Loans/Commitments. In the event that the
aggregate amount of Term Loans, Revolving Credit Commitments, New Revolving
Credit Commitments or Extended Revolving Credit Commitments of the Existing
Class subject to Extension Elections exceeds the amount of Extended
Loans/Commitments requested pursuant to the Extension Request, Term Loans,
Revolving Credit Commitments, New Revolving Credit Commitments or Extended
Revolving Credit Commitments subject to Extension Elections shall be converted
to Extended Loans/Commitments on a pro rata basis based on the amount of Term
Loans, Revolving Credit Commitments, New Revolving Credit Commitments or
Extended Revolving Credit Commitments included in each such Extension Election.
Notwithstanding the conversion of any Existing Revolving Credit Commitment
(other than a New Revolving Credit Commitment) into an Extended Revolving Credit
Commitment, such Extended Revolving Credit Commitment shall be treated
identically to all other Old Revolving Credit Commitments for purposes of the
obligations of a Revolving Credit Lender in respect of Swingline Loans under
Section 2.1(e) and Revolving Letters of Credit under Article 3, except that the
applicable Extension Amendment may provide that the Swingline Maturity Date
and/or the Revolving Letter of Credit Maturity Date may be extended and the
related obligations to make Swingline Loans and issue Revolving Letters of
Credit may be continued so long as the Swingline Lender and/or the applicable
Revolving Letter of Credit Issuer, as applicable, have consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension).

(c) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Credit Agreement (which, except to the extent
expressly contemplated by the penultimate sentence of this Section 2.15(c) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby) executed by the Loan
Parties, the Administrative Agent and the Extending Lenders. No Extension
Amendment shall provide for any

 

-13-



--------------------------------------------------------------------------------

tranche of Extended Loans/Commitments in an aggregate principal amount that is
less than $50,000,000. In addition to any terms and changes required or
permitted by Section 2.15(a), each Extension Amendment in respect of Extended
Term Loans shall amend the scheduled amortization payments pursuant to
Section 2.5 or the applicable Incremental Amendment with respect to the Existing
Class of Term Loans from which the Extended Term Loans were converted to reduce
each scheduled Repayment Amount for the Existing Class in the same proportion as
the amount of Term Loans of the Existing Class is to be reduced pursuant to such
Extension Amendment (it being understood that the amount of any Repayment Amount
payable with respect to any individual Term Loan of such Existing Class that is
not an Extended Term Loan shall not be reduced as a result thereof).
Notwithstanding anything to the contrary in this Section 2.15 and without
limiting the generality or applicability of Section 13.1 to any Section 2.15
Additional Amendments, any Extension Amendment may provide for additional terms
and/or additional amendments other than those referred to or contemplated above
(any such additional amendment, a “Section 2.15 Additional Amendment”) to this
Agreement and the other Credit Documents; provided that such Section 2.15
Additional Amendments do not become effective prior to the time that such
Section 2.15 Additional Amendments have been consented to (including, without
limitation, pursuant to (1) consents applicable to holders of Incremental Term
Loans, New Revolving Credit Commitments and Incremental Revolving Commitment
Increases provided for in any Incremental Amendment and (2) consents applicable
to holders of any Extended Loans/Commitments provided for in any Extension
Amendment) by such of the Lenders, Credit Parties and other parties (if any) as
may be required in order for such Section 2.15 Additional Amendments to become
effective in accordance with Section 13.1. It is understood and agreed that each
Lender that has consented to Amendment No. 1 hereby has consented, and shall at
the effective time thereof be deemed to consent to each amendment to this
Agreement and the other Credit Documents authorized by this Section 2.15 and the
arrangements described above in connection therewith except that the foregoing
shall not constitute a consent on behalf of any Lender to the terms of any
Section 2.15 Additional Amendment. In connection with any Extension Amendment,
the Borrower shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent (i) as to the enforceability of such Extension Amendment,
the Credit Agreement as amended thereby, and such of the other Credit Documents
(if any) as may be amended thereby (in the case of such other Credit Documents
as contemplated by the immediately preceding sentence) and (ii) to the effect
that such Extension Amendment, including without limitation, the Extended
Loans/Commitments provided for therein, does not conflict with or violate the
terms and provisions of Section 13.1 of this Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Term Loan Class or Class of Existing Revolving
Credit Commitments is converted to extend the related scheduled maturity date(s)
in accordance with paragraph (a) above (an “Extension Date”), (I) in the case of
the existing Term Loans of each Extending Lender, the aggregate principal amount
of such existing Term Loans shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Term Loans so converted by such Lender on
such date, and the Extended Term Loans shall be established as a separate Class
of Term Loans (together with any other Extended Term Loans so established on
such date), and (II) in the case of the

 

-14-



--------------------------------------------------------------------------------

Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so converted by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Revolving Credit Commitments, such Loans (and any related participations) shall
be deemed to be allocated as Extended Revolving Credit Loans (and related
participations) and Existing Revolving Credit Loans (and related participations)
in the same proportion as such Extending Lender’s Specified Revolving Credit
Commitments to Extended Revolving Credit Commitments.”

(u) A new Section 2.16 of the Credit Agreement is hereby added as follows:

“2.16 Defaulting Lenders.

(a)(i) If a Lender becomes, and during the period it remains, a Defaulting
Lender and any Revolving Letter of Credit Exposure exists at the time a Lender
becomes a Defaulting Lender, then the Revolving Letter of Credit Exposure of
such Defaulting Lender will, subject to the limitation in the first proviso
below, automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Credit Commitment Percentage; provided that (a) each
Non-Defaulting Lender’s Revolving Credit Exposure may not in any event exceed
the Revolving Credit Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and (b) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrower, the Administrative Agent, the Revolving Letter of
Credit Issuers, or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender.

(ii) If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Revolving Letter of Credit is at the time outstanding, to the
extent that all or any portion (the “unreallocated portion”) of the Defaulting
Lender’s Revolving Letter of Credit Exposure cannot, or can only partially, be
so reallocated to Non-Defaulting Lenders, whether by reason of the first proviso
in Section 2.16(a)(i) above or otherwise, the applicable Revolving Letter of
Credit Issuer may, by notice to the Borrower and such Defaulting Lender through
the Administrative Agent, require the Borrower to Cash Collateralize, within 2
Business Days after notice is received by the Borrower, the obligations of the
Borrower to the applicable Revolving Letter of Credit Issuer in respect of such
Revolving Letter of Credit in an amount equal to the unreallocated portion of
such Defaulting Lender’s Revolving Letter of Credit Exposure, unless the
Borrower has made other arrangements reasonably satisfactory to such Revolving
Letter of Credit Issuer, in

 

-15-



--------------------------------------------------------------------------------

its reasonable discretion to protect it against the risk of non-payment by such
Defaulting Lender.

(b) If any Lender becomes, and during the period it remains, a Defaulting
Lender, no Revolving Letter of Credit Issuer will be required to issue any new
Revolving Letter of Credit or to amend any outstanding Revolving Letter of
Credit to increase the face amount thereof, alter the drawing terms thereunder
or extend the expiry date thereof, unless the applicable Revolving Letter of
Credit Issuer is reasonably satisfied that any exposure that would result from
the exposure to such Defaulting Lender is eliminated or fully covered by the
Revolving Credit Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof in accordance with clause (a) above
or otherwise in a manner reasonably satisfactory to the applicable Revolving
Letter of Credit Issuer.

(c) If the Borrower, the Administrative Agent and the Revolving Letter of Credit
Issuers agree in writing in their discretion that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon, as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
and any applicable Cash Collateral shall be promptly returned to the Borrower
and any Revolving Letter of Credit Exposure of such Lender reallocated pursuant
to Section 2.16(a) shall be reallocated back to such Lender; provided that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

(d) The Borrower, the Administrative Agent and the Swingline Lender may from
time to time enter into arrangements or agreements (including cash collateral
arrangements) amongst themselves in order to eliminate or alleviate the
Swingline Lender's risk of non-payment by a Defaulting Lender and also to
provide for Swingline Lender resignation and succession provisions in addition
to those set forth in Section 2.1(e)(iii). Any such arrangement or agreement
shall be deemed to be a Credit Document for purposes of this Agreement.”

(v) Section 3.8(c) of the Credit Agreement is hereby deleted and replaced with
the following:

“(c) For purposes of this Agreement, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Revolving Letter of Credit Issuers or Swingline Lender, as applicable, as
collateral for the Revolving L/C Obligations and Revolving Credit Lender
reimbursement obligations in respect of Swingline Loans, as the case may be,
cash or deposit account balances (“Cash Collateral”) in an amount equal to 100%
of the amount of the Revolving Letters of Credit Outstanding or Swingline Loans,
as the case may be, required to be Cash Collateralized pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
the Revolving Letter of Credit Issuers or Swingline Lender, as the case

 

-16-



--------------------------------------------------------------------------------

may be (which documents are hereby consented to by the Revolving Credit
Lenders). Derivatives of such terms have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the Revolving
Letter of Credit Issuers and the Swingline Lender, as applicable, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the documentation in form and substance reasonably satisfactory to
the Administrative Agent, the Revolving Letter of Credit Issuers and the
Swingline Lender (which documents are hereby consented to by the Revolving
Credit Lenders). Such cash collateral shall be maintained in blocked, interest
bearing deposit accounts established by and in the name of the Administrative
Agent.”

(w) Clause (a) of the first proviso in Section 4.2(a) of the Credit Agreement is
hereby deleted and replaced in its entirety as follows:

“(a) any such reduction shall apply proportionately and permanently to reduce
the Revolving Credit Commitments, as applicable, of each of the Revolving Credit
Lenders, except that, notwithstanding the foregoing, in connection with the
establishment on any date of any Extended Revolving Credit Commitments pursuant
to Section 2.15, the Revolving Credit Commitments of any one or more Lenders
providing any such Extended Revolving Credit Commitments on such date shall be
reduced in an amount equal to the amount of Revolving Credit Commitments so
extended on such date (provided that (x) after giving effect to any such
reduction and to the repayment of any Revolving Credit Loans made on such date,
the Revolving Credit Exposure of any such Lender does not exceed the Revolving
Credit Commitment thereof (such Revolving Credit Exposure and Revolving Credit
Commitment being determined in each case, for the avoidance of doubt, exclusive
of such Lender’s Extended Revolving Credit Commitment and any exposure in
respect thereof) and (y) for the avoidance of doubt, any such repayment of
Revolving Credit Loans contemplated by the preceding clause shall be made in
compliance with the requirements of Section 5.3(a) with respect to the ratable
allocation of payments hereunder, with such allocation being determined after
giving effect to any conversion pursuant to Section 2.15 of Revolving Credit
Commitments and Revolving Credit Loans into Extended Revolving Credit
Commitments and Extended Revolving Credit Loans pursuant to Section 2.15 prior
to any reduction being made to the Revolving Credit Commitment of any other
Lender)”

(x) The antepenultimate sentence of Section 5.1(a) is deleted and replaced with
the following:

“Each prepayment in respect of any tranche of Term Loans pursuant to this
Section 5.1 shall be (a) applied to the Class or Classes of Term Loans in such
manner as the Borrower may determine and (b) applied to reduce Initial Term Loan
Repayment Amounts, Delayed Draw Term Loan Repayment Amounts, Extended Term Loan
Repayment Amounts and/or Incremental Term Loan Repayment Amounts, as the case
may be, in each case in such order as the Borrower may determine; provided the
Borrower may not prepay (i) Extended Term Loans of any Extension Series pursuant
to this Section 5.1 unless such prepayment is accompanied by at least a pro rata
prepayment of Term Loans of the Existing Term Loan Class from which such
Extended Term Loans were converted (or such Term Loans of the Existing Term Loan
Class have otherwise been repaid in

 

-17-



--------------------------------------------------------------------------------

full). For the avoidance of doubt, the Borrower may prepay Term Loans of an
Existing Term Loan Class pursuant to this Section 5.1 without any requirement to
prepay Extended Term Loans that were converted from such Existing Term Loan
Class.”

(y) Section 5.2(a) of the Credit Agreement is hereby amended by:

(i) adding the following proviso at the end of subclause (i)(A) of such clause:

“; provided that, with respect to the Net Cash Proceeds of an Asset Sale
Prepayment Event, Recovery Prepayment Event or Permitted Sale Leaseback, in each
case solely to the extent with respect to any Collateral, the Borrower may use a
portion of such Net Cash Proceeds to prepay or repurchase Permitted Other Debt
(and with such prepaid or repurchased Permitted Other Debt permanently
extinguished) with a Lien on the Collateral ranking pari passu with the Liens
securing the Obligations to the extent any applicable Permitted Other Debt
Document requires the issuer of such Permitted Other Debt to prepay or make an
offer to purchase such Permitted Other Debt with the proceeds of such Prepayment
Event, in each case in an amount not to exceed the product of (x) the amount of
such Net Cash Proceeds multiplied by (y) a fraction, the numerator of which is
the outstanding principal amount of the Permitted Other Debt with a Lien on the
Collateral ranking pari passu with the Liens securing the Obligations and with
respect to which such a requirement to prepay or make an offer to purchase
exists and the denominator of which is the sum of the outstanding principal
amount of such Permitted Other Debt and the outstanding principal amount of Term
Loans.”; and

(ii) adding a new subclause (iii) to such clause as follows:

“(iii) On each occasion that a Debt Incurrence Prepayment Event occurs, the
Borrower shall, within three Business Days after the receipt of the Net Cash
Proceeds from the occurrence of such Debt Incurrence Prepayment Event, at the
Borrower’s election, (x) prepay Term Loans in accordance with clauses (c) and
(d) below, or (y) prepay Revolving Credit Loans, Extended Revolving Credit Loans
and New Revolving Credit Loans (and correspondingly permanently reduce and
terminate the related Revolving Credit Commitments, Extended Revolving
Commitments or New Revolving Credit Commitments, as the case may be) in
accordance with clause (e) below, in a principal amount equal to 100% of the Net
Cash Proceeds from such Debt Incurrence Prepayment Event.”

(z) Section 5.2(c) of the Credit Agreement is hereby deleted and replaced with
the following:

“(c) Application to Repayment Amounts. Subject to Section 5.2(h), each
prepayment of Term Loans required by Sections 5.2(a)(i), (ii) and (iii) shall be
allocated pro rata among the Initial Term Loans, the Delayed Draw Term Loans,
the Incremental Term Loans, and the Extended Term Loans based upon the
applicable remaining Repayment Amounts due in respect thereof and be applied to
reduce the scheduled Repayment Amounts in direct order of maturity; provided
that, subject to the pro rata application to Repayment Amounts within any Class
of Term Loans, the Borrower may allocate such

 

-18-



--------------------------------------------------------------------------------

prepayment in its sole discretion among the Class or Classes of Term Loans as
the Borrower may specify, subject only to the following limitations: (i) the
Borrower shall not allocate to Extended Term Loans of any Extension Series any
mandatory prepayment (1) made pursuant to Section 5.2(a)(ii) unless such
prepayment is accompanied by at least a pro rata prepayment, based upon the
applicable remaining Repayment Amounts due in respect thereof, of Term Loans of
the Existing Term Loan Class, if any, from which such Extended Term Loans were
converted (or such Term Loans of the Existing Term Loan Class have otherwise
been repaid in full) or (2) made pursuant to Section 5.2(a)(iii)unless all
Initial Term Loans and Delayed Draw Term Loans have been repaid in full;
(ii) the Borrower may not allocate any mandatory prepayments made pursuant to
Section 5.2(a)(i) to any Class of Term Loans unless such prepayment is
accompanied by a pro rata repayment, based upon the applicable remaining
Repayment Amounts due in respect thereof, of Term Loans of the Existing Term
Loan Class, if any, from which such Class of Term Loans was converted and
Extended Term Loans, if any, that were originally converted from such Class of
Term Loans (or the Existing Term Loan Class, if any, from which such Class of
Term Loans was converted); and (iii) prepayments within any Class of Term Loans
must be applied (1) pro rata to Repayment Amounts within any Class of Term Loans
and (2) to reduce the scheduled Repayment Amounts in direct order of maturity.
Subject to Section 5.2(h), with respect to each such prepayment, the Borrower
will, not later than the date specified in Section 5.2(a) for making such
prepayment, give the Administrative Agent telephonic notice (promptly confirmed
in writing and which shall include a calculation of the amount of such
prepayment to be applied to each Class of Term Loans) requesting that the
Administrative Agent provide notice of such prepayment to each Lender of Term
Loans.”

(aa) Section 5.2(d) of the Credit Agreement is hereby amended by deleting each
occurrence of the phrase “Sections 5.2(a)(i) and (ii)” and “Section 5.2(a)(i)
and (ii)” and replacing it with “Section 5.2(a)”.

(bb) Section 5.2(e) of the Credit Agreement is hereby deleted and replaced with
the following:

“(e) Application to Revolving Credit Loans; Mandatory Commitment Reductions.
(i) With respect to each prepayment of Revolving Credit Loans elected to be made
by the Borrower pursuant to Section 5.1 or required by Section 5.2(b), the
Borrower may designate (i) the Types of Loans that are to be prepaid and the
specific Borrowing(s) pursuant to which made and (ii) the Revolving Credit Loans
to be prepaid; provided that (x) each prepayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and (y) notwithstanding
the provisions of the preceding clause (x), no prepayment made pursuant to
Section 5.1 or Section 5.2(b) of Revolving Credit Loans shall be applied to the
Revolving Credit Loans of any Defaulting Lender. In the absence of a designation
by the Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under
Section 2.11.

(ii) With respect to each mandatory reduction and termination of Revolving
Credit Commitments, Extended Revolving Credit Commitments and New Revolving

 

-19-



--------------------------------------------------------------------------------

Credit Commitments required by Section 5.2(a)(iii) or Section 10.1(y)(ii), the
Borrower may designate (A) the Classes of Commitments to be reduced and
terminated and (B) the corresponding Classes of Loans to be prepaid; provided
that (x) any such reduction and termination shall apply proportionately and
permanently to reduce the Commitments of each of the Lenders within any such
Class, (y) no such reduction and termination of Old Revolving Credit Commitments
(and prepayment of Loans accompanying a corresponding permanent reduction in Old
Revolving Credit Commitments) shall be permitted unless all earlier maturing Old
Revolving Credit Commitments (and Loans related to such Old Revolving Credit
Commitments) shall have been terminated and repaid in full and (z) after giving
effect to such termination or reduction and to any prepayments of Loans or
cancellation or cash collateralization of letters of credit made on the date of
each such reduction and termination in accordance with this Agreement, the
aggregate amount of such Lenders’ credit exposures shall not exceed the
remaining Commitments of such Lenders’ in respect of the Class reduced and
terminated.

(cc) Section 5.2(h) of the Credit Agreement is hereby amended by inserting the
phrase “(other than prepayments made in connection with any Debt Incurrence
Prepayment Event)” immediately after each occurrence of the term “Section
5.2(a)” in such Section.

(dd) Section 10.1 of the Credit Agreement is hereby amended by:

(A) deleting clause (n) in its entirety and replacing it with the following:

“(n)(i) additional Indebtedness and (ii) any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that the aggregate amount of Indebtedness incurred
and remaining outstanding pursuant to this Section 10.1(n) shall not at any time
exceed $5,000,000,000; provided that no more than $1,000,000,000 of the
aggregate amount of Indebtedness incurred pursuant to this Section 10.1(n)
outstanding at any time may (A) have a final maturity on or before the Initial
Term Loan Maturity Date or (B) be used for any purpose other than (x) as an
issuance in exchange for, or an incurrence to refinance, repay, retire, refund
or replace, any other Indebtedness of the Borrower or its Restricted
Subsidiaries from time to time outstanding or (y) the purchase or other
acquisition (in one transaction or a series of transactions and whether through
direct acquisition, through the acquisition of Stock or Stock Equivalents or
through capital contribution and in compliance with the requirements of
Section 9.9) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person or to finance the purchase price, cost of design,
acquisition, construction, repair, restoration, replacement, expansion,
installation or improvement of fixed or capital assets, to the extent not
constituting Capital Expenditures made in the ordinary course of business (and
provided, further, that, in the case of this subclause (y), on a Pro Forma
Basis, after giving effect to such incurrence and the use of proceeds therefrom
and any purchase, acquisition or other transaction consummated therewith, the
Consolidated Total Debt to Consolidated EBITDA Ratio shall be no greater than
the ratio for the most recently ended Test Period); provided, further, that the
aggregate amount of Indebtedness incurred by Restricted Subsidiaries that are
not Subsidiary Guarantors under this

 

-20-



--------------------------------------------------------------------------------

Section 10.1(n), when combined with the total amount of Indebtedness incurred by
Restricted Subsidiaries that are not Subsidiary Guarantors pursuant to
Section 10.1(d), 10.1(j) and 10.1(k) and the first paragraph of Section 10.1,
shall not exceed $1,250,000,000 at any time outstanding;”

(B) (1) deleting both instances of the phrase “the latest Maturity Date of any
Credit Facility hereunder” and the subsequent phrase “latest Maturity Date of
any Credit Facility” in clause (y) of the proviso to Section 10.1(g) and
replacing them with the phrase “Initial Term Loan Maturity Date” and
(2) inserting the following at the end thereof immediately prior to the “;”:

“(it being understood that an Incremental Amendment or Extension Amendment may
provide, without the consent of any other Lender required, for restrictions
similar and in addition to those set forth in this Section 10.1(g)(y) on
modification, replacement, refinancing, refunding, renewal or extension of
Indebtedness which matures on or after the Initial Term Loan Maturity Date but
on or before the final maturity date for the Incremental Term Loans, Incremental
Deposit L/C Loans, New Revolving Credit Commitments or Extended
Loans/Commitments provided for in such Incremental Amendment or Extension
Amendment, as the case may be)”.

(C) deleting the word “and” at the end of clause (x); and

(D) deleting clause (y) in its entirety and replacing it with the following:

“(y) Indebtedness in respect of (i) Permitted Other Debt issued or incurred for
cash to the extent that the Net Cash Proceeds therefrom are applied to the
prepayment of, at the Borrower’s option (A) Term Loans in the manner set forth
in Section 5.2(a)(iii) and/or (B) Revolving Credit Loans, New Revolving Credit
Loans and Extended Revolving Credit Loans (accompanied by a corresponding
permanent reduction in the Revolving Credit Commitments, New Revolving Credit
Commitments or Extended Revolving Credit Commitments, as applicable), in the
manner set forth in Section 5.2(e)(ii), (ii) Permitted Other Loans incurred
under Replacement Revolving Credit Commitments, (iii) other Permitted Other Debt
(provided that the aggregate principal amount of any such Indebtedness incurred
under this clause (y)(iii) does not exceed the lesser of (x) $500,000,000 and
(y) the difference of $750,000,000 minus the aggregate amount of any Incremental
Term Loans, Incremental Deposit L/C Loans or Incremental Revolving Commitment
Increases that have been incurred pursuant to Section 2.14); provided that in
the case of this clause (iii), (x) no Default or Event of Default shall have
occurred and be continuing at the time of the incurrence of any such
Indebtedness or after giving effect thereto and (y) after giving effect to the
incurrence of any such Indebtedness, the Borrower shall be in compliance on a
Pro Forma Basis with the covenant set forth in Section 10.9 recomputed as of the
date of the last ended Test Period; and (iv) any refinancing, refunding, renewal
or extension of any Indebtedness specified in subclauses (i), (ii) and
(iii) above; provided that in the case of this clause (iv), except to the extent
otherwise permitted hereunder, (x) the principal amount of any such Indebtedness
is not increased above the principal amount thereof outstanding immediately
prior to such refinancing,

 

-21-



--------------------------------------------------------------------------------

refunding, renewal or extension (except for any original issue discount thereon
and the amount of fees, expenses and premium in connection with such
refinancing) and (y) such Indebtedness otherwise complies the definition of
Permitted Other Loans (in the case of Indebtedness in the form of loans) or the
definition of Permitted Other Notes (in the case of Indebtedness in the form of
notes) (it being understood that Permitted Other Loans may be refinanced by
Permitted Other Notes and Permitted Other Notes may be refinanced by Permitted
Other Loans); and

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (y) above.”

(ee) Section 10.2(a) of the Credit Agreement is hereby restated in its entirety
as follows:

“(a) Liens arising under (i) the Credit Documents securing the Obligations and
(ii) the Security Documents and the Permitted Other Debt Documents securing
Permitted Other Debt Obligations permitted to be incurred under Section 10.1(y);
provided that, (A) in the case of Liens securing Permitted Other Debt
Obligations that constitute First Lien Obligations pursuant to subclause
(ii) above and (1) whose collateral package is identical to the Collateral
(subject to exceptions set forth in the Security Documents), (a) the applicable
Permitted Other Debt Secured Parties (or a representative thereof on behalf of
such holders) shall have delivered to the Collateral Agent an Additional First
Lien Secured Party Consent (as defined in the Security Agreement), an Additional
First Lien Secured Party Consent (as defined in the Pledge Agreement) and an
Accession Agreement (as defined in the Intercreditor Agreement) and (b) the
Borrower shall have complied with the other requirements of Section 8.18 of the
Security Agreement with respect to such Permitted Other Debt Obligations, if
applicable, or (2) whose collateral package consists of less collateral than the
Collateral (subject to exceptions set forth in the Security Documents) (such
collateral package, “Alternate First Lien Collateral”), the applicable Permitted
Other Debt Secured Parties (or a representative thereof on behalf of such
holders) shall enter into security documents with terms and conditions not
materially less favorable to the Lenders than the terms and conditions of the
Security Documents and an intercreditor agreement reasonably acceptable to the
Administrative Agent with the Collateral Agent and each Hedge Bank party to a
Commodity Hedging Agreement and the Intercreditor Agreement with terms and
conditions not materially less favorable to the Lenders than the terms and
conditions of the Intercreditor Agreement and (B) in the case of Liens securing
Permitted Other Debt Obligations that do not constitute First Lien Obligations
pursuant to subclause (ii) above, the applicable Permitted Other Debt Secured
Parties (or a representative thereof on behalf of such holders) shall have
entered into an intercreditor agreement providing that the Liens securing such
Permitted Other Debt Obligations shall rank junior to the Liens securing the
Obligations and any other First Lien Obligations, and which shall also provide,
among other provisions to be determined by the Borrower, the Administrative
Agent and such Permitted Other Debt Secured Parties (or a representative thereof
on behalf of such holders), terms substantially similar to those set forth on
Exhibit R to this Agreement (with any changes thereto being reasonably
acceptable to the Administrative Agent). Without any further consent of the
Lenders, the

 

-22-



--------------------------------------------------------------------------------

Administrative Agent and the Collateral Agent shall be authorized to negotiate,
execute and deliver on behalf of the Secured Parties any intercreditor agreement
contemplated by this Section 10.2(a). For the avoidance of doubt, the Liens
created for the benefit of the Revolving Letter of Credit Issuers or Swingline
Lender as contemplated by Section 3.8(c) are permitted by this Section 10.2(a);”

(ff) Section 10.2(s) of the Credit Agreement is hereby restated in its entirety
as follows:

“(s) additional Liens so long as the aggregate principal amount of the
obligations secured thereby at any time outstanding does not exceed
$5,000,000,000 (as determined at the date of incurrence) and, to the extent
securing any Indebtedness incurred pursuant to Section 10.1(n), complies with
the terms of Section 10.1(n); provided that to the extent such Liens are
contemplated to be on assets that are Collateral, the holders of such secured
obligations (or a representative thereof on behalf of such holders) shall have
entered into an intercreditor agreement providing that the Liens securing such
Indebtedness shall rank junior to the Liens securing the Obligations and any
other First Lien Obligations, and which shall also provide, among other
provisions to be determined by the Borrower, the Administrative Agent and the
holders of such secured Indebtedness (or a representative thereof on behalf of
such holders), terms substantially similar to those set forth on Exhibit R to
this Agreement (with any changes thereto being reasonably acceptable to the
Administrative Agent). Without any further consent of the Lenders, the
Administrative Agent and the Collateral Agent shall be authorized to negotiate,
execute and deliver on behalf of the Secured Parties any intercreditor agreement
contemplated by this Section 10.2(s).”

(gg) Subclause (iii)(z) of Section 10.6(r) of the Credit Agreement is hereby
amended by deleting the term “Consolidated Debt to Consolidated EBITDA Ratio”
and replacing it with the term “Consolidated Secured Debt to Consolidated EBITDA
Ratio”;

(hh) Section 10.7 of the Credit Agreement is hereby amended by

(A) deleting the phrase “latest Maturity Date of any Credit Facility under
Agreement” in clause (a) and replacing it with the phrase “the Initial Term Loan
Maturity Date”; and

(B) inserting a new clause (c) at the end thereof:

“(c) An Incremental Amendment or Extension Amendment may provide, without the
consent of any other Lender required, for restrictions similar and in addition
to those set forth in this Section 10.7 on prepayment, repurchase, redemption,
other defeasance, waiver, amendment, modification, termination or release of
Indebtedness which matures on or after the Initial Term Loan Maturity Date but
on or before the final maturity date for the Incremental Term Loans, Incremental
Deposit L/C Loans, New Revolving Credit Commitments or Extended
Loans/Commitments provided for in such Incremental Amendment or Extension
Amendment, as the case may be.”

 

-23-



--------------------------------------------------------------------------------

(ii) Section 10.9 of the Credit Agreement is hereby amended by inserting the
following at the end thereof:

“An Incremental Amendment or Extension Amendment may provide, without the
consent of any other Lender required, for additional required Consolidated
Secured Debt to Consolidated EBITDA Ratios with respect to Test Periods ending
after September 30, 2014 and on before the final maturity date for the
Incremental Term Loans, Incremental Deposit L/C Loans, New Revolving Credit
Commitments or Extended Loans/Commitments provided for in such Incremental
Amendment or Extension Amendment, as the case may be; provided that such
Incremental Amendment or Extension Amendment shall not so provide for any Test
Period ending on or before the final maturity date of any Incremental Term
Loans, Incremental Deposit L/C Loans, New Revolving Credit Commitments or
Extended Loans/Commitments established or incurred prior to the date of such
Incremental Amendment or Extension Amendment.”

(jj) A new Section 10.10 of the Credit Agreement is hereby added as follows:

“10.10. Incorporation of Certain Covenants of Permitted Other Loans. This
Agreement shall hereby be automatically amended without any further consent
required of any Person to incorporate any provisions of Permitted Other Debt
Documents relating of Permitted Other Loans consisting of: (i) financial
maintenance covenants (including covenants limiting capital expenditures) and
the definitions used therein and (ii) cross-default and cross-acceleration
thresholds (if lower than set forth in this Agreement) (it being understood that
any provisions so incorporated into this Agreement pursuant to this
Section 10.10 shall not replace or otherwise modify any provision already set
forth in this Agreement).”

(kk) Section 13.6(b)(i)(A) of the Credit Agreement is hereby restated in its
entirety as follows:

(A) the Borrower (which consent shall not be unreasonably withheld or delayed);
provided that no consent of the Borrower shall be required for an assignment
(1) to a Lender (other than in respect of an assignment of a Revolving Credit
Commitment and Revolving Credit Loans), an Affiliate of a Lender (other than in
respect of an assignment of a Revolving Credit Commitment and Revolving Credit
Loans (except to an Affiliate of such Revolving Credit Lender having a combined
capital and surplus of not less than the greater of (x) $100,000,000 and (y) an
amount equal to twice the amount of Revolving Credit Commitments to be held by
such assignee after giving effect to such assignment, in which case no such
Borrower consent shall be required)) (provided, that, in the case of such an
assignment to an Affiliate by any Posting Lender, the assignee Affiliate shall
have the same or greater credit rating as the assignor, unless such assignor
shall have benefited from a guarantee or other credit support, in which case
(x) such assignee Affiliate shall have the same or greater credit rating as such
guarantor or credit support party or (y) such guarantee or other credit support
shall continue in effect with respect to the obligations and liabilities of such
assignee Affiliate) or an Approved Fund (other than in respect of an assignment
of a Revolving Credit Commitment and Revolving Credit

 

-24-



--------------------------------------------------------------------------------

Loans) or (2) if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing with respect to the Borrower, to any other assignee;
and

(ll) The Security Agreement is hereby amended and restated in the form attached
as Exhibit A hereto.

(mm) The Pledge Agreement is hereby amended and restated in the form attached as
Exhibit B hereto.

(nn) The Intercreditor Agreement is hereby amended and restated in the form
attached as Exhibit C hereto.

(oo) Exhibit R to the Credit Agreement, which contains certain second lien
intercreditor terms, is hereby added and attached as Exhibit D hereto.

Section 2 Representations and Warranties, No Default. Each Borrower represents
and warrants to the Lenders as of the date hereof and as of the date of
effectiveness of this Amendment:

(a) The execution and delivery of this Amendment by the Credit Parties has been
duly authorized.

(b) The execution, delivery and performance by the Credit Parties of this
Amendment, will not (a) contravene any applicable provision of any material
Applicable Law (including material Environmental Laws), (b) result in any breach
of any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of US Holdings,
the Borrower or any Restricted Subsidiary (other than Liens created under the
Credit Documents or Liens subject to the Intercreditor Agreement) pursuant to
the terms of any material indenture (including the Existing Notes Indentures),
loan agreement, lease agreement, mortgage, deed of trust or other material
agreement or instrument to which US Holdings, the Borrower or any Restricted
Subsidiary is a party or by which it or any of its property or assets is bound
other than any such breach, default or Lien that could not reasonably be
expected to result in a Material Adverse Effect, or (c) violate any provision of
the Organizational Documents of US Holdings, the Borrower or any Restricted
Subsidiary.

(c) The representations and warranties set forth in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects with
the same effect as if made on the date hereof and the date of effectiveness of
this Amendment, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date.

(d) At the time of and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

 

-25-



--------------------------------------------------------------------------------

Section 3 Conditions to Effectiveness of Amendment. This Amendment will become
effective upon:

(a) receipt by the Administrative Agent of:

(i) executed signature pages to this Amendment from the Required Lenders and
each Credit Party that is party to the Credit Agreement;

(ii) the Security Agreement, executed and delivered by a duly authorized officer
of each grantor party thereto;

(iii) the Pledge Agreement, executed and delivered by a duly authorized officer
of each pledgor party thereto; and

(iv) the Intercreditor Agreement, executed and delivered by a duly authorized
officer of each party thereto; and

(v) payment from the Company of a consent fee payable in Dollars for the account
of each Lender (other than a Defaulting Lender) that has returned an executed
signature page to this Amendment to the Administrative Agent at or prior to 3
p.m., New York City time on August 7, 2009 (the “Consent Deadline”) (x) in the
case of a Posting Lender, in the amount of 0.10% of such Lender’s Posting
Percentage of the Applicable Posting Facility Amount and (y) in all other cases,
in the amount of 0.10% of the sum of such Lender’s Revolving Commitment, Delayed
Draw Term Loan Commitment and outstanding Term Loans and Deposit L/C Loans; and

(b) payment by the Company of the reasonable costs and expenses of the
Administrative Agent in connection with this Amendment (including the reasonable
fees, disbursements and other charges of Cahill Gordon & Reindel LLP as counsel
to the Agents).

Section 4 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

Section 5 Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 6 Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.

Section 7 Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
other Secured Parties under the

 

-26-



--------------------------------------------------------------------------------

Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Credit Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Credit Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect. Each Credit Party reaffirms its
obligations under the Credit Documents to which it is party and the validity of
the Liens granted by it pursuant to the Security Documents. From and after the
effective date of this Amendment, all references to the Credit Agreement in any
Credit Document shall, unless expressly provided otherwise, refer to the Credit
Agreement as amended by this Amendment.

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY By:  

/s/    Anthony R. Horton

Name:   Anthony R. Horton Title:   Treasurer TEXAS COMPETITIVE ELECTRIC HOLDINGS
COMPANY, as the Borrower By:  

/s/    Anthony R. Horton

Name:   Anthony R. Horton Title:   Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

BIG BROWN 3 POWER COMPANY LLC

BIG BROWN LIGNITE COMPANY LLC

BIG BROWN POWER COMPANY LLC

COLLIN POWER COMPANY LLC

DECORDOVA POWER COMPANY LLC

DFW MIDSTREAM SERVICES LLC

GENERATION MT COMPANY LLC

GENERATION SVC COMPANY

LAKE CREEK 3 POWER COMPANY LLC

LUMINANT BIG BROWN MINING COMPANY LLC

LUMINANT ENERGY COMPANY LLC

LUMINANT ENERGY SERVICES COMPANY

LUMINANT GENERATION COMPANY LLC

LUMINANT HOLDING COMPANY LLC

LUMINANT MINERAL DEVELOPMENT COMPANY LLC

LUMINANT MINING COMPANY LLC

LUMINANT MINING SERVICES COMPANY

LUMINANT POWER SERVICES COMPANY

LUMINANT RENEWABLES COMPANY LLC

MARTIN LAKE 4 POWER COMPANY LLC

MONTICELLO 4 POWER COMPANY LLC

MORGAN CREEK 7 POWER COMPANY LLC

NCA RESOURCES DEVELOPMENT COMPANY LLC

OAK GROVE MANAGEMENT COMPANY LLC

OAK GROVE MINING COMPANY LLC

OAK GROVE POWER COMPANY LLC

SANDOW POWER COMPANY LLC

TCEH FINANCE, INC.

TRADINGHOUSE 3 & 4 POWER COMPANY LLC

TRADINGHOUSE POWER COMPANY LLC

TXU CHILLED WATER SOLUTIONS COMPANY

TXU ENERGY RETAIL COMPANY LLC

TXU ENERGY RETAIL MANAGEMENT COMPANY LLC

TXU ENERGY SOLUTIONS COMPANY LLC

TXU ENERGY TRADING (CALIFORNIA) COMPANY

TXU ET SERVICES COMPANY

TXU RETAIL SERVICES COMPANY

TXU SEM COMPANY

TXU SESCO COMPANY LLC

[Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------

TXU SESCO ENERGY SERVICES COMPANY

VALLEY NG POWER COMPANY LLC

VALLEY POWER COMPANY LLC

WICHITA/VICTORY AVE., LLC

By:  

/s/    Anthony R. Horton

Name:   Anthony R. Horton Title:   Treasurer

[Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent,

Collateral Agent and a Lender

By:

 

/s/    Nietzsche Rodricks

Name:

 

Nietzsche Rodricks

Title:

 

Vice President

[Amendment No. 1 Signature Page]



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Security Agreement

[Please execution version of the Amended and Restated Security Agreement]

 

Exhibit A



--------------------------------------------------------------------------------

Exhibit B

Amended and Restated Pledge Agreement

[Please see the execution version of the Amended and Restated Pledge Agreement]

 

Exhibit B



--------------------------------------------------------------------------------

Exhibit C

Amended and Restated Intercreditor Agreement

[Please see the execution version of the Amended and Restated Intercreditor
Agreement]

 

Exhibit C



--------------------------------------------------------------------------------

Exhibit D

EXHIBIT R

SUMMARY OF TERMS AND CONDITIONS

OF THE SECOND LIEN INTERCREDITOR AGREEMENT

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Credit Agreement to which this Exhibit R is attached.

 

SECOND LIEN DEBT:            Indebtedness permitted pursuant to the terms of the
Credit Agreement to be secured by a junior Lien on all or any portion of the
Collateral. FINANCING DOCUMENTS:    Definitive documentation (including Secured
Cash Management Agreements, Secured Hedging Agreements and Secured Commodity
Hedging Agreements) in respect of the First Lien Obligations (the “First Lien
Credit Documents”) and definitive documentation in respect of the Second Lien
Obligations (each, a “Second Lien Credit Document”). FIRST LIEN PARTIES:    The
Secured Parties as referred to and defined in the First Lien Intercreditor
Agreement. FIRST LIEN INTERCREDITOR AGREEMENT:    The Intercreditor Agreement as
referred to and defined in the Credit Agreement. SECOND LIEN PARTIES:    The
agents, issuing banks, trustees and lenders under the Second Lien Credit
Documents that are entitled to the benefit of a second Lien on the Collateral.
SECURED PARTIES:    The First Lien Parties and the Second Lien Parties. FIRST
LIEN OBLIGATIONS:    All obligations of every nature of the Borrower and the
Guarantors (collectively, the “Credit Parties”) owed to the First Lien Parties
under the First Lien Credit Documents (including any post-petition interest,
whether or not allowed or allowable in any Insolvency Proceeding). SECOND LIEN
OBLIGATIONS:    All obligations of every nature of the Credit Parties from time
to time owed to the Second Lien Parties under the Second Lien Credit Documents.
PRIORITY OF LIENS; REMEDIES:   

Until the Discharge of First Lien Obligations has occurred:

 

(a) The liens securing the Second Lien Obligations shall be junior and
subordinated in all respects to the liens securing the First Lien Obligations;

 

(b) The Second Lien Parties shall have no right to exercise rights or remedies
with respect to the Collateral, institute any action with respect to the
Collateral, take or receive any Collateral or any proceeds thereof or object to
the exercise by the First Lien Parties of any rights or remedies with respect to
the Collateral; provided that the Second Lien Parties may exercise rights and
remedies with respect to the Collateral if the First Lien Parties have not
commenced the exercise of rights and remedies with respect to the Collateral
within a standstill period to be agreed (but in any event, not less than 180
days).

 

(c) The First Lien Parties shall control all decisions related to the exercise
of remedies under the First Lien Credit Documents without any consultation with,
or the consent of, any of the Second Lien Parties.



--------------------------------------------------------------------------------

PROHIBITION ON CONTESTING LIENS:    No Secured Party will contest, or support
any other person in contesting the priority, validity or enforceability of a
lien held by or on behalf of any of the First Lien Parties or the Second Lien
Parties.

NO NEW

LIENS/SIMILAR LIENS:

   No Credit Party shall grant or permit any additional liens on any asset to
secure the Second Lien Obligations unless it has granted a first priority lien
on such assets to secure the First Lien Obligations (except, in certain cases,
with respect to Permitted Other Debt that is secured by a first lien on only a
portion of the Collateral).

APPLICATION OF

PROCEEDS/TURN-OVER:

  

The proceeds of any liquidation, foreclosure or similar action related to the
Collateral will be applied in the following order of priority:

 

First, to pay agent and issuing bank fees, expenses and indemnities; Second, on
a pro rata basis, to pay the First Lien Obligations in accordance with the terms
of the First Lien Intercreditor Agreement; Third, on a pro rata basis, to pay
Second Lien Obligations; and Fourth, to the Borrower or as a court of competent
jurisdiction may direct.

 

Until the Discharge of First Lien Obligations (as defined below), any Collateral
or proceeds thereof received by any Second Lien Party shall be segregated and
held in trust and shall be paid over to the Collateral Agent for the benefit of
the First Lien Parties in the same form as received, with any necessary
endorsement.

 

“Discharge of First Lien Obligations” means the “Discharge of Secured
Obligations” as defined in the First Lien Intercreditor Agreement.

RELEASES:    In the event that the First Lien Parties release their liens on all
or any portion of the Collateral or any Guarantor from its obligations under its
guaranty of the First Lien Obligations, the comparable lien or guaranty, if any,
in respect of the Second Lien Obligations shall be automatically released.

RIGHTS AS

UNSECURED CREDITORS:

   The Second Lien Secured Parties may exercise rights and remedies as unsecured
creditors against the Credit Parties in accordance with the terms of the
applicable Second Lien Credit Documents and applicable law and subject to the
terms of the Second Lien Intercreditor Agreement. AMENDMENTS:   

The First Lien Credit Documents may be amended, refinanced etc. without the
consent of any Second Lien Party.

 

Any amendments, modifications or waivers of the Second Lien Intercreditor
Agreement must be signed in writing by each party thereto; provided that no
Credit Party shall have the right to consent to an amendment etc. of the Second
Lien Intercreditor Agreement unless its rights are directly affected.

BANKRUPTCY:   

In connection with any Insolvency Proceeding of any Credit Party:

 

•        Filing of Motions: The Second Lien Parties shall not file any motion,
take any position in any proceeding, or take any other action in respect of the
Collateral (except filing of a proof of claim) (including any motion seeking
relief from the automatic stay).

 

•        DIP Financing: If the First Lien Parties desire to permit the sale or
use of any collateral, or to permit any Credit Party to obtain
debtor-in-possession financing (a “DIP Financing”), then the Second Lien Parties
shall: (i) be

 

2



--------------------------------------------------------------------------------

  

deemed to accept and won’t object or support any objection to, such sale or use
or any such DIP Financing, (ii) not request or accept any form of adequate
protection or any other relief in connection therewith except as set forth below
and (iii) subordinate its Liens to such DIP Financing, any adequate protection
provided to the First Lien Parties and any “carve-out” for fees agreed to by the
Collateral Agent.

  

•        Sales: None of the Second Lien Parties shall oppose any sale that is
supported by the Collateral Agent, and the Second Lien Parties will be deemed to
have consented to any such sale and to have released their Liens in such assets.

  

•        Adequate Protection: No Second Lien Party shall contest (i) any request
by the First Lien Parties for adequate protection or (ii) any objection by the
First Lien Parties to any motion, etc. based on the First Lien Parties claiming
a lack of adequate protection or (iii) the payment of interest, fees, expenses
or other amounts to the Collateral Agent or any other First Lien Party. However,
(a) if the First Lien Parties are granted adequate protection in the form of
additional collateral in connection with any DIP Financing, then the Second Lien
Parties may seek adequate protection in the form of a lien on such additional
collateral (subordinated to the liens securing the First Lien Obligations and
such DIP Financing), (b) in the event the any Second Lien Party is granted
adequate protection in the form of additional collateral, then the First Lien
Parties shall have a senior Lien and claim on such additional collateral and
(c) in the event the First Lien Party is granted adequate protection in the form
of a superpriority claim, then the Second Lien Parties may seek adequate
protection in the form of a junior superpriority claim, subordinated to the
superpriority claim granted to the First Lien Parties.

  

•        Avoidance Issues: If any First Lien Party is required to disgorge or
otherwise pay any amount to the estate of any Credit Party for any reason (a
“Recovery”), then the First Lien Obligations shall be reinstated to the extent
of such Recovery and the Discharge of the First Lien Obligations shall be deemed
not to have occurred.

  

•        Separate Grants of Security and Classifications: The grants of Liens
pursuant to the First Lien Documents and the Second Lien Credit Documents
constitute two separate and distinct grants of Liens. If it is held that the
claims constitute only one secured claim, then all distributions shall be made
as if there were separate classes of secured claims. The First Lien Parties and
the Second Lien Parties shall be entitled to vote as a separate class on any
plan of reorganization.

  

•        Post -Petition Interest: The Second Lien Parties shall not oppose or
challenge any claim of the First Lien Parties for post-petition interest, fees
or expenses.

  

•        No Waiver by First Lien Parties: No First Lien Party shall be
prohibited from objecting to any action taken by the Second Lien Parties (or any
agent on their behalf).

  

•        Plan of Reorganization. No Second Lien Party shall support or vote in
favor of any plan of reorganization unless such plan (i) pays off, in cash in

 

3



--------------------------------------------------------------------------------

  

full, all First Lien Obligations or (ii) is accepted by the required First Lien
Parties.

PURCHASE OPTION:    Upon acceleration, bankruptcy or commencement of enforcement
proceedings, the Second Lien Parties shall have a one-time right to purchase,
within 30 days of such event, at par plus any prepayment premiums, the First
Lien Obligations. GOVERNING LAW:    The State of New York.

 

4